On the court’s own motion, its decision dated January 19, 1970 [33 A D 2d 916] is further amended to read as follows: “ Application by petitioner for admission to the Bar of the State of New York without examination, on the ground that he was admitted to practice as an attorney in Greece or Patras. Application denied. Petitioner’s practice of law in Greece or Patras does not constitute the practice of law in a foreign country whose jurisprudence is based upon the principles of the English common law, within the meaning of paragraph (a) of subdivision (1) of Rule VII of the Rules of the Court of Appeals for Admission of Attorneys and Counselors-at-Law [22 NYCRR 527.1(a)].” Christ, Acting P. J., Rabin, Hopkins and Munder, JJ., concur.